                                                                May 12, 2021
 1                                                                  VPC
 2                                                                 JS-6

 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT
 8                         CENTRAL DISTRICT OF CALIFORNIA
 9
                                               Case No. 2:20-cv-01695-SB (Ex)
10   NORTHFIELD INSURANCE
     COMPANY, an Iowa Corporation,             JUDGMENT
11
12
                               Plaintiff,
13
     v.
14
15   ALTAF HUDANI, an Individual;
     JASMINE HUDANI, an Individual;
16
     and DOES 1-50, Inclusive,
17
                               Defendants.
18
19         Based upon the evidence before the Court, including the Court’s granting,
20   without leave to amend, of plaintiff and counterclaim defendant Northfield Insurance
21   Company’s (Northfield) Motion to Dismiss the First Amended Counterclaim (FAC)
22   of Altaf Hudani and Jasmine Hudani (Hudani) (Dkt. No. 49), JUDGMENT shall be
23   entered in favor of Northfield and against Hudani on Northfield’s Complaint (Dkt. No.
24   1) and Hudani’s FAC (Dkt. No. 36).
25
26   Dated: May 12, 2021             _______________________________________
27                                              Stanley Blumenfeld, Jr.
                                              United States District Judge
28

                                               1
